Citation Nr: 0732715	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-39 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  The veteran passed away on August [redacted], 2003; at the 
time of his death, he was not in receipt of VA benefits.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in August 2003; the Certificate of Death 
listed the cause of the veteran's death to be adenocarcinoma 
of the esophagus.  

3.  At the time of death, the veteran was not in receipt of 
VA compensation benefits.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran had a disability that was caused by the veteran's 
possible exposure to chemical dioxins has not been presented.  




CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  
38 U.S.C.A. §§ 1110, 1310, 3500 et seq., 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.312, 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an October 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  The VA also requested the veteran's terminal 
records.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and her accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death claims.  She has been advised of the 
evidence considered in connection with her appeal and what 
information VA and the appellant would provide.  She has been 
told what the VA would do to assist her with her claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, at 393 (1994).

The veteran served during the Vietnam Conflict from March 
1967 to March 1969.  The veteran passed away on August [redacted], 
2003.  At the time of his death, the veteran was not in 
receipt of any VA compensation and/or pension benefits.  The 
Certificate of Death notes that the immediate cause of death 
was esophageal cancer with liver metastasis.  

Following the veteran's death, the veteran's widow, the 
appellant, submitted a claim to the VA.  She asked that VA 
find that the veteran's exposure to chemical dioxins while 
serving in the Republic of Vietnam led to the development of 
cancer of the esophagus, which subsequently caused his death.  
The RO reviewed the appellant's claim and the veteran's 
service medical records.  Subsequently, the RO denied the 
appellant's request and the appellant appealed to the Board.

Despite the assertions made by the appellant, and commented 
thereon by her accredited service representative, the RO has 
denied the appellant's claim.  Her claim has been denied, per 
the RO, because the medical evidence did not show that the 
veteran passed away due to or the result of a service-
connected disorder or due to or the result of a disability 
etiologically linked with exposure to Agent Orange or 
chemical dioxins.  

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2007).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2007).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Additionally, in Galvagno v. Derwinski, 3 Vet. App. 
118, 119 (1992), the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2007).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. §§ 501(a), 1116(a)(3) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e) (2007).

As a part of the analyzing whether service connection may be 
granted based on 38 C.F.R. §§ 3.307 and 3.309 (2007), it must 
be shown that the veteran actually served in Vietnam.  The 
veteran's service records indicate that he was awarded two 
different medals (Vietnam Commendation Medal and the Vietnam 
Service Medal) for his service in Vietnam.  The DD 214, Armed 
Forces of the United States Report of Transfer or Discharge, 
also indicates that the veteran had foreign military service 
during his period of enlistment.  

Second, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) (2007).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a disorder 
is not listed in 38 C.F.R. § 3.309(e) (2007), the presumption 
of service connection related to Agent Orange is not 
available.  See McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The veteran's service medical records are negative for any 
findings or treatment for any of the disabilities, diseases, 
and disorders listed in 38 C.F.R. § 3.309 (2007).  The 
veteran's private medical records indicate that in August 
2003 the veteran was diagnosed as having poorly 
differentiated adenocarcinoma of the gastroesophageal 
junction.  Additional testing noted that the veteran also had 
a left lower lobe mass and multiple liver metastases.  When 
the veteran's oncologist provided the diagnosis in August 
2003, the doctor did not suggest or insinuate that the 
veteran's cancer of the esophagus or the growths in the liver 
were caused by or related to his exposure to chemical 
dioxins.  Additionally, the medical records are negative for 
any medical opinions that would link the found lung mass or 
liver metastases with the veteran's military service or with 
exposure to chemical dioxins.  None of the veteran's 
maladies, adenocarcinoma or multiple liver metastases or a 
lung mass, are the specific diseases listed in 38 C.F.R. § 
3.309(e) (2007), and as such, the presumption of service 
connection related to Agent Orange is not available.

In support of her appeal, the appellant has written that the 
veteran's death was somehow related to her husband's service.  
This evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2007).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2007); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

While the record indicates that the veteran was being treated 
for adenocarcinoma and other maladies, and that they were 
very serious conditions, there is no evidence that the 
disorders were caused by or the result of the veteran's 
military service.  Moreover, the clinical medical evidence 
does not support the assertions of the appellant that her 
husband's conditions were the result of his service in 
general or his service in Vietnam where he may have been 
exposed to chemical dioxins.  Also, the records are negative 
for any findings or medical suppositions that would 
corroborate any other assertions made by the appellant.  
Thus, despite the appellant's contentions, medical evidence 
showing that the veteran's death was caused by or related to 
his service or exposure to chemical dioxins has not been 
presented.  Therefore, it is the conclusion of the Board that 
the preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


